DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see page 10 , filed 04/29/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn per applicant’s amendments. 
Applicant’s arguments, see page 10 , filed 04/29/2022, with respect to the specification objections have been fully considered and are persuasive.  The specification objections have been withdrawn per applicant’s amendments. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kurtz US20090314094 discloses a compact absolute and gage pressure transducer consists of two sensors made from the same silicon wafer and selected to be adjacent to each other on the wafer. The transducer contains a common header which has a first input port for receiving a first pressure and a second input port for receiving a second pressure. The second input port is directed through a reference tube into the hollow of the housing to apply the pressure from the reference tube to the common sensor arrangement. The first input port is directed from another surface of the housing to direct that pressure to both sensor devices. One sensor device operates as a gage sensor which produces an output proportional to the difference between one input pressure and the other input pressure while the other sensor on the same chip produces an absolute output. The sensor chip is associated with a sensor header, which header is positioned in the housing and which header is fabricated from glass. Positioned on the header is a guide plate also fabricated from glass. The header has extending therefrom an alignment pin, while the guide plate has an aperture which accommodates the alignment pin. The guide plate also has a central aperture which conforms to the size of the sensor chip. In this manner, once the alignment or guide plate is positioned within the alignment pin, the exact position of the sensor chip is determined. This enables contact areas from the sensor chip to make conductive contact with terminal pins associated with the glass header. These terminal pins are then directed to a connector or other device associated with the header. (Fig 1-7, 0017-0022)
However, Kurtz fails to disclose a first header configured to house the first differential sensing element, route pressure from the main channel to the first diaphragm side, and route pressure from the first reference channel to the second diaphragm side, the first header comprising: a first set of header pins extending substantially perpendicular to the axis from an inner portion of the first header to an outer portion of the first header, the first set of header pins configured for electrical communication with the first differential sensing element. This configuration allows for enabling internal routing of port tubing without requiring bending of the tube. The ripple pressure is amplified and exceeds the pressure rating of the transducer, the housing and other parts of the assembly.
Gardner et al US20120060619 (hereinafter “Gardner”) discloses a tunable pressure transducer assembly that comprises a sensing element disposed within a housing, wherein the sensing element is adapted to output a signal substantially indicative of an applied pressure, and a filter assembly also disposed within the housing. The filter assembly comprises a cap and a tube, wherein the cap is spaced from the sensing element within the housing such that it encloses a set volume around the sensing element, and wherein the tube controls access of the applied pressure to the set volume. The filter assembly is operative to substantially reduce high frequency pressure ripples and allow static and quasi-static pressures to pass through to the sensing element, and may be manipulated to tune the pressure transducer assembly to achieve a desired dampening frequency. The filter assembly therefore enables one pressure transducer assembly outline to accurately measure pressure in various systems. (Fig 1, Paragraph 0013-0021)
However, Gardner fails to disclose a first header configured to house the first differential sensing element, route pressure from the main channel to the first diaphragm side, and route pressure from the first reference channel to the second diaphragm side, the first header comprising: a first set of header pins extending substantially perpendicular to the axis from an inner portion of the first header to an outer portion of the first header, the first set of header pins configured for electrical communication with the first differential sensing element. This configuration allows for enabling internal routing of port tubing without requiring bending of the tube. The ripple pressure is amplified and exceeds the pressure rating of the transducer, the housing and other parts of the assembly.
Prior arts such as Kurtz and Gardner made available do not teach, or fairly suggest, a first header configured to house the first differential sensing element, route pressure from the main channel to the first diaphragm side, and route pressure from the first reference channel to the second diaphragm side, the first header comprising: a first set of header pins extending substantially perpendicular to the axis from an inner portion of the first header to an outer portion of the first header, the first set of header pins configured for electrical communication with the first differential sensing element. This configuration allows for enabling internal routing of port tubing without requiring bending of the tube. The ripple pressure is amplified and exceeds the pressure rating of the transducer, the housing and other parts of the assembly.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855